Citation Nr: 0421204	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected degenerative disc disease at L4-L5 for the 
period of time prior to January 23, 2002.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected degenerative disc disease at L4-L5 for the 
period of time from January 23, 2002 to September 19, 2002. 

3.  Entitlement to a rating in excess of 60 percent for 
service-connected degenerative disc disease at L4-L5 for the 
period of time subsequent to September 19, 2002.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1984 to February 1985 and from May 1994 to September 1998.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran's attorney has submitted notices of disagreement 
which are very non-specific as to the exact issues in 
dispute.  The statement of the case issued refers to issues 
involving effective dates.  However, effective dates are not 
at issue until the exact ratings assigned, and the periods of 
time during which they are assigned, are ultimately 
determined.  

A letter from the veteran's attorney dated July 2003 indicates 
that the veteran may be in receipt of disability benefits from 
the Social Security Administration (SSA) for his service-
connected back disability.  If this is the case, then the RO 
needs to obtain these records.  The United States Court of 
Appeals for Veterans Claims has held, that in the case of a 
claim for an increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 
3 Vet. App. 519 (1993).  

Service connection is in effect for degenerative disc disease 
of the lumbar spine.  The Board notes that VA has amended its 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, by 
revising the regulatory criteria for rating disabilities of 
the spine.  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (2003).  The 
new criteria include a revision of 38 C.F.R. § 4.71a, to 
include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  68 Fed. Reg. 
51,458 (2003).  Prior to that period, for the period of time 
from September 23, 2002 to September 26, 2003, there were 
interim regulations relating specifically to the rating of 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(2002).

The record reflects that the most recent criteria have not 
been considered by the RO in evaluating the veteran's 
service-connected spine disabilities.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  A remand is therefore required to 
afford the RO the opportunity to adjudicate the veteran's 
service-connected spine disabilities under the new criteria.  
In this regard, the veteran should be scheduled for an 
appropriate VA examination to determine the nature and 
severity of his service-connected back disability, to include 
any orthopedic and neurological manifestations, so that it 
may evaluated this disability under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A 
(West 2002).

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As 
such another VA examination should be conducted.   

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures for the issues stated above as 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to the claim 
for an increased rating.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
ascertain if he is receiving disability 
benefits from the Social Security 
Administration.  If he is, then the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should advise the veteran and 
his attorney of the rating criteria under 
which his back disabilities will be rated 
and they should be given an opportunity 
to submit additional evidence or argument 
in support of the claims.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

4.  The veteran must be scheduled for the 
appropriate VA examination(s) to 
determine the nature and severity of his 
service-connected for cervical spine and 
lumbar spine disabilities, including all 
orthopedic and neurological symptoms 
found.  The claims folder, to include a 
copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
special diagnostic studies deemed 
necessary must be performed.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
cervical spine and lumbar spine 
disabilities, to include whether there is 
related neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner must 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner must assess 
the extent of any pain.  The examiner 
must also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use found.  The 
examiner must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups must 
be given.  The existence of any ankylosis 
should also be identified.

The normal ranges of motion of the 
thoracolumbar spine for VA purposes are 0 
to 90 degrees in flexion, 0 to 30 degrees 
in extension, 0 to 30 degrees in left and 
right lateral flexion, and 0 to 30 
degrees in left and right rotation.  The 
normal ranges of motion of the cervical 
spine for VA purposes are 0 to 45 degrees 
in flexion, 0 to 45 degrees in extension, 
0 to 45 degrees in left and right lateral 
flexion, and 0 to 80 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (2003).  

The examiner must identify the presence 
or absence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint spaces.

If intervertebral disc syndrome is 
identified as part of the service-
connected back disabilities, the examiner 
must note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner must also provide an opinion 
concerning the impact of the veteran's 
service-connected back disability on his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Subsequent thereto, the RO must 
review the veteran's claims for increased 
ratings.  In doing so, the RO must 
consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, effective September 26, 2003 as well 
as the rating criteria in effect prior to 
the change.  See 68 Fed. Reg. 51,454-
51,458 (2003).  If the examination shows 
evidence that a service-connected 
disability involves intervertebral disc 
syndrome, the RO must also consider 
whether a higher evaluation is 
appropriate under Diagnostic Code 5243.  
See 67 Fed. Reg. 54345-54349 (2002).  

7.  If any benefit sought is not granted, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond.  The supplemental 
statement of the case should also provide 
citation to the amendments to the 
pertinent spine regulations.  Thereafter, 
the record should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


